 IRON WORKERS,LOCAL 568Local 568, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIO andDickerson Structural Concrete Corporation.Case 5-CD-181June12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on February 16, 1972, by Dick-erson Structural Concrete Corporation, hereinaftercalled Dickerson, the General Counsel of the Nation-al Labor Relations Board, by the Regional Directorfor Region 5, issued a complaint and amended com-plaint dated December 12, 1972, and January 2, 1973,respectively, against the Respondent, Local 568, In-ternational Association of Bridge, Structural and Or-namentalIron Workers, AFL-CIO,allegingthat theRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(b)(4)(i) and (ii)(D) of the Na-tionalLabor Relations Act, as amended. In sub-stance, the Respondent was alleged to have violatedthe Act by (1) inducing and encouraging employees ofDickerson to engage in a strike or a refusal in thecourse of their employment to perform any services,and (2) threatening, restraining, and coercing Dicker-son, an object in each case being to force or requireDickersonto assigncertain work to individuals whoare members of, or represented by, the Respondentand Bricklayers and Masons International Union,Local 6, AFL-CIO, hereinafter referred to as Brick-layers,working as a composite crew, rather than toDickerson's employees who are members of, or repre-sented by, Local 1024, United Brotherhood of Car-pentersand Joiners of America, AFL-CIO,hereinafter referred to as Carpenters Local 1024, andLocal 616, Laborers' International Union of NorthAmerica, AFL-CIO, hereinafter referred to as Labor-ers Local 616, working as a composite crew.On January 26, 1973, the parties involved hereinand the General Counsel entered into a stipulationwaiving a hearing before an Administrative LawJudge, the making of findings of fact and conclusionsof law by an Administrative Law Judge, and the is-suance of an Administrative Law Judge's Decision,and agreeing to submit this case for findings of fact,conclusions of law, and order directly by the Board.The parties further stipulated that the entire recordbefore the Board in this matter, in addition to theirformal stipulation, should consist of the following ex-hibits: (a) the charge, filed February 16, 1972; (b) the59notice of charge filed; (c) the complaint and notice ofhearing; (d) the affidavit of service of the complaintand notice of hearing; (e) the answer; (f) the amend-ment to complaint; (g) the affidavit of service of theamendment; (h) the answer to the amendment tocomplaint; (i) the official transcript and exhibits ofthe 10(k) proceeding; (j) the Board's Decision andDetermination of Dispute; and (k) the letter datedDecember 8, 1972, from the Respondent to the Re-gional Director. On February 2, 1973, the Board is-sued an order approving the stipulation andtransferring the case to itself. Thereafter, the Respon-dent and Dickerson filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the aforesaid stipulation and ex-hibits, the briefs, and the entire record in this case,'the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERDickerson, a Pennsylvania corporation having itsprincipal office and plant in Youngwood, Pennsylva-nia, is engaged in the design and manufacture of pre-cast concrete structures which, pursuant to contractsawarded by general contractors, it ships to and installsat construction sites located in the States of Marylandand Pennsylvania. Among such contracts was oneawarded to Dickerson by Crown Construction Com-pany, the general contractor for the construction of aHoliday Inn in Cumberland, Maryland, at a contractprice of $365,000. During the past year, Dickersonpurchased and received for use in the State of Mary-land goods valued in excess of $50,000 from sourcesoutside the State of Maryland. The parties stipulated,and we find, that Dickerson is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.lITHE LABOR ORGANIZATION INVOLVEDThe partiesstipulated,and we find,that the Re-spondent is a labor organization within the meaningof Section2(5) of the Act.1The Respondent's request for oral argument before the Board is herebydeniedas the record and briefs adequately present theissues andthe posi-tions of theparties204 NLRB No. 15 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE RESPONDENT'S UNFAIR LABOR PRACTICESAfter a hearing in this case pursuant to Section10(k), the Board on October 20, 1972, issued its Deci-sion and Determinationof Dispute (199 NLRB No.156), in which the Board concluded, in relevant part,that the employees of Dickerson, who were repre-sentedby Carpenters Local 1024 and by LaborersLocal 616, working as a composite crew, were entitledto perform the work in dispute, i.e., the erection ofprecast concrete columns, beams, wall panels, stairand elevator shafts, stair landings, and stairs atDickerson'sHoliday Inn project in Cumberland,Maryland, and that the Respondent was not entitledby unlawful means to force Dickerson to assign thework to employees it represented. The decision fur-ther directed the Respondent to notify the RegionalDirector within 10 days whether it would refrain fromthe proscribed action. On or about December 8, 1972,the Respondent advised the Regional Director that itwould not comply with the Board's Decision, where-upon the complaint and amended complaint were is-sued.In the Decision and Determination of Dispute, su-pra,the Board, as stated, based its determinationupon the entire record and upon full consideration ofall relevant factors, and directed the Respondent tonotify the Regional Director for Region 5, by October30, 1972, whether it would refrain from forcing Dick-erson to assignthe workin a manner inconsistent withthe Board's Determination. The Respondent did notnotify the Regional Director by the specified date. Onthe contrary, by letter dated December 8, 1972, itadvised the Regional Director that it didnotintend tocomply.The Respondent, in its brief filed on March 26,1973, with the Board, makes no point of the fact thaton February 28, 1973, about 2-1/2 months after theissuance of the complaint in the instant case and afterRespondent had entered into the stipulation to theBoard in this case, it advised the Regional Director byletter that it would comply with the Board's Determi-nation dated October 20, 1972. Thereafter, the Re-gional Director and the Charging Party notified theBoard of their objections to consideration of theRespondent's letter of February 28. We agree with theRegional Director and the Charging Party that due tothe untimeliness of the Respondent's advice, weshould consider the merits of the complaint in theinstant case, especially in view of the fact that Re-spondent continues to assert in its brief that theBoard's 10(k) Determination was erroneous and thatthe work in dispute should have been assigned to theIronWorkers.It is uncontroverted, and in fact the Respondentjoined in stipulating, that on February 14, 1972, andcontinuing until February 16, 1972, the Respondent,in furtherance and support of its claim for the disput-ed work, established and maintained a picket line atthe construction site of the Holiday Inn at Cumber-land, Maryland. As a result of this picketing, employ-ees of Dickerson refused to cross the picket line andperform services. It is not contended that Dickersonwas failing to conform to an order or certification ofthe Board determining the bargaining representativeof the employees performing the disputed work.The arguments advanced here by the Respondentare limited essentially to contesting the correctness ofthe Board's Determination of Dispute in the 10(k)proceeding and do not otherwise bear on theallega-tions in the instant case. The Respondent asserts thatthe Board erred in its evaluation of the evidence as tothe various relevant factors, erred in awarding thediputed work to employees not represented by theRespondent, and erred in finding that the other em-ployees could perform the work efficiently and eco-nomically. The Respondent claims that the otheremployees did not possess the requisite skills to per-form the work efficiently and economicallybecause,when Dickerson's superintendent was absent from thejob due toillness,none of these other employees couldperform his job of signaling the crane. In addition, theRespondent argues that the Board erred in findingthat area practice with respect to the disputed workdid not favor it, and contends that the record revealsthat the area practice has been to award the disputedwork chiefly to ironworkers and that onlyoccasional-ly had other employees performed this type of work.In support of its contention that the Board erred inawarding the work in dispute to other employees rath-er than to ironworkers, the Respondent citesLocalUnion No. 40, International Association of Bridge,Structural and Ornamental IronWorkers, AFL-CIO(Spancrete Northeast, Inc.),197 NLRB No. 112, as acase factually identical to the instant case where theboard, on the basis of the factors of area practice andan award of the work to ironworkers by the BuildingTrades Employers' Association of the city of NewYork,hereinaftercalledBTEA, found thatSpancrete's assignmentof the work to laborers couldnot be upheld and awarded the work to ironworkers.To the extent that the Respondent's arguments maybe construed as a motion either for leave to adduceadditional evidence or for reconsideration of the 10(k)decision, we deny the motion as presenting no reason-able grounds for the failure to adduce such evidenceat the hearing and as presenting nothing not consid-ered by the Board in the 10(k) decision. In our view,Spancreteis clearly distinguishable from the instantcase.There, the Board awarded the work to ironwork- IRON WORKERS,LOCAL 568ers because, unlike here, only they had performed thetype of work in dispute in New York City, withoutany exceptions over an extended period of time, andindeed BETA, which had a long history of successful-ly resolving jurisdictional disputes in New York City,had uniformly awarded the work to ironworkers onthe basis of the well-defined area practice.Consequently, we find no basis for modifying ourDecision and Determination of Dispute, Thus, wehave here a situation in which Respondent initiallystated it would not comply with our 10(k) award; thenstated that it would, only to follow with a brief at thisstage of the proceeding vigorously contending thatour 10(k) decision was in error. In these circumstanc-es, we do not believe that the Respondent's course ofconduct manifests a good-faith intent to abide by ourdetermination and to refrain now or in the futurefrom violating the award. Accordingly, we find thatthe Respondent by its entire course of conduct in thismatter has violated Section 8(b)(4)(i) and (ii)(D) ofthe Act.2In its brief to the Board, Dickerson requests that theBoard's Determination dated October 20, 1972, beextended to apply to all similar work disputes whichmay occur in the future between it and the Respon-dent throughout the United States. Since the originalDetermination applied only to the disputed work atthe Holiday Inn project in Cumberland, Maryland,and the complaint in the instant case did not expandupon that Determination, we find no merit inDickerson's contention.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent, as set forth above,occurring in connection with Dickerson's operations,has a close, intimate, and substantial relation to trade,traffic, and commerce among the several States andtends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of theAct.2 SeeLocal 157, UnitedAssociationof Journeymen and Apprentices of thePlumbing andPipefitting Industry of the UnitedStates and Canada(MidwestHomes, Inc.),160 NLRB261,Local 595,International Associationof Bridge,Structural and Ornamental IronWorkers,AFL (BechtelCorporation),112NLRB 812.CONCLUSIONS OF LAW611.The Respondent, Local 568, International Asso-ciation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.By inducing and encouraging employees ofDickerson to engage in a strike or a refusal in thecourse of their employment to perform any services,and by threatening, restraining, and coercing Dicker-son, an object in each case being to force or requireDickerson to assign to employees represented by ormembers of the Respondent, rather than to employeesrepresented by Local 1024, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, andLocal 616, Laborers' International Union of NorthAmerica, AFL-CIO, the work of erecting precast con-crete columns, beams, wall panels, stair and elevatorshafts, stair landings, and stairs at the Holiday Innproject in Cumberland, Maryland, the members ofRespondent not being lawfully entitled to performsuch work, the Respondent has engaged in unfair la-bor practices within the meaning of Section 8(b)(4)(i)and (ii)(D) of the Act.3.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Local568, International Association of Bridge, Structuraland Ornamental Iron Workers,AFL-CIO,Cumber-land,Maryland,itsofficers, agents,and representa-tives,shall:1.Cease and desist from inducing or encouragingemployees of Dickerson StructuralConcrete Corpo-ration to engage in a strike or a refusal in the courseof their employment to perform any services, andthreatening,restraining,or coercing Dickerson Struc-turalConcreteCorporation,where an object is toforce or require Dickerson StructuralConcrete Cor-poration to assignthe workof erecting precast con-crete columns,beams,wall panels, stair and elevatorshafts,stair landings, and stairs at the Holiday Innproject in Cumberland,Maryland,to employees rep-resented by or members of the Respondent ratherthan to employees representedby Local1024, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,and Local 616,Laborers'InternationalUnion of North America, AFL-CIO,working as acomposite crew,except insofar as such conduct ispermitted under Section8(b)(4)(D) of the Act. 62DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which theBoard finds will effectuate the purposes of the Act.(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 5, after being duly signed by theRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be tak-en by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 5 for posting byDickerson Structural Concrete Corporation, if it iswilling, at all locations upon the premises where no-tices to its employees are customarily posted.(c)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.3 In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin thenotice reading "Posted by Order of theNational LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelationsBoard."engage in a strike or refusal in the course of theiremployment to perform any services, and WEWILL NOT threaten, restrain, or coerce Dicker-son Structural Concrete Corporation, where anobject is to force or require Dickerson StructuralConcrete Corporation to assign the members ofor employees represented by Local 568, Interna-tional Association of Bridge, Structural and Or-namental Iron Workers, AFL-CIO, rather thanto employees of Dickerson Structural ConcreteCorporation represented by Local 1024, UnitedBrotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, and Local 616, Laborers' Inter-nationalUnion of North America, AFL-CIO,the work of erecting precast concrete columns,beams wall panels, stair and elevator shafts, stairlandings, and stairs at the Holiday Inn project inCumberland, Maryland, except insofar as suchconduct is permitted under Section 8(b)(4)(D) ofthe Act.LOCAL 568,INTERNATIONALASSOCIATIONOFBRIDGE,STRUCTURALANDORNA-MENTAL IRONWORKERS,AFL-CIO(Labor Organization)APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local 568, International Associa-tion of Bridge, Structural and Ornamental Iron Work-ers,AFL-CIO:WE WILL NOT induce or encourage employees ofDickerson Structural Concrete Corporation toDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter, Baltimore, Maryland 21201, Telephone 301-962-2822.